 

Pioneer Power Solutions Inc. 8-K [ppsi-8k_012219.htm]  

Exhibit 10.4

 

TERMINATION OF ASSET PURCHASE AGREEMENT

This Termination of Asset Purchase Agreement, dated as of January 16, 2019 (this
“Agreement”), is entered into by and among CLEANSPARK, INC., a Nevada
corporation (“Purchaser”), and PIONEER CUSTOM ELECTRIC PRODUCTS CORP., a
Delaware corporation (“Seller”). All capitalized terms used and not otherwise
defined herein have the meanings ascribed to them in the Purchase Agreement (as
defined below).

RECITALS

WHEREAS, Purchaser and Seller have entered into that certain Asset Purchase
Agreement, dated May 2, 2018, as amended (the “Purchase Agreement”);

WHEREAS, pursuant to Section 8.1(a) of the Purchase Agreement, the Purchase
Agreement may be terminated at any time prior to the Closing by mutual consent
of Purchaser and Seller;

WHEREAS, each of the respective governing bodies of the Purchaser and Seller
have determined that it is in the best interests of their respective companies
and stockholders to terminate the Purchase Agreement in accordance with this
Agreement; and

WHEREAS, accordingly, the Purchaser and Seller desire and consent to terminate
the Purchase Agreement in the manner more particularly described below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Purchaser and
Seller hereby agree as follows:

1.                   The Purchase Agreement is hereby immediately terminated.

2.                   The Purchase Agreement is immediately terminated by the
mutual consent of Purchaser and Seller in accordance with Section 8.1(a) of the
Purchase Agreement.

3.                   As a result, the Purchase Agreement is void and of no
further force or effect (other than Section 8.2 and Article IX thereof, which
shall survive the termination of the Purchase Agreement in accordance with their
terms), and there shall be no liability on the part of any of Purchaser or
Seller to any other party thereunder, except that each party shall be liable for
any fraud or any willful breach of the Purchase Agreement that was committed
prior to the date hereof.

4.                   This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the state of Delaware, without reference
to rules relating to conflicts of law.

5.                   This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same Agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to each party.

  1  

 

 

6.                   If any part or any provision of this Agreement shall be
finally determined to be invalid or unenforceable under applicable law by a
court of competent jurisdiction, that part or provision shall be ineffective to
the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of said provision or the remaining provisions of
this Agreement.

7.                   This Agreement may be modified only by a written document
signed by the parties hereto. No waiver of this Agreement or any of the
promises, obligations, terms or conditions hereof shall be valid unless it is
written and signed by the party against whom the waiver is to be enforced.

8.                   The parties cooperated in the drafting of this Agreement,
therefore, in the construction of this Agreement, the provisions hereof shall
not be construed against any party. This Agreement contains the complete
understanding and agreement between the parties hereto.

 

[Signature Page Follows]

  2  

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  CLEANSPARK, INC.       By: /s/ Zachary Bradford   Name: Zachary Bradford  
Title: President           PIONEER CUSTOM ELECTRIC PRODUCTS CORP.       By: /s/
Nathan Mazurek   Name: Nathan Mazurek   Title: President

 

  3  

 